Citation Nr: 1425138	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  13-16 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 30 percent for the residuals of a shell fragment wound of the left shoulder, Muscle Groups III, V, and VI, with ulnar and median nerve palsy.  

3.  Entitlement to a rating in excess of 30 percent for the residuals of a shell fragment wound of the left forearm and hand, Muscle Groups VII and IX.  

4.  Entitlement to a rating in excess of 30 percent for the residuals of a shell fragment wound of the left thigh, Muscle Groups XIV.  


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  He had service in the Republic of Vietnam from July 1969 to August 1970.  His awards and decorations included the Combat Infantryman Badge and the Purple Heart Medal.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the RO.  

In August 2013, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the evidence is warranted with respect to the issues of entitlement to an increased rating for the Veteran's left shoulder disorder and entitlement to an increased rating for his left forearm and hand.  Accordingly, those issues will be addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  The presence of a chronic, identifiable psychiatric disorder, including PTSD, has not been established.  

2.  The Veteran's residuals of a shell fragment wound of the left thigh, Muscle Groups XIV are productive of no more than moderately severe impairment.  


CONCLUSIONS OF LAW

1.  The claimed psychiatric disorder, including PTSD, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2013).

2.  The criteria have not been met for a rating in excess of 30 percent for the residuals of a shell fragment wound of the left thigh, Muscle Groups XIV.  38 U.S.C.A. §§ 1155, 1154, 5103, 5103A (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, .473, Diagnostic Code 5314 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to service connection for a psychiatric disorder, claimed as PTSD, and entitlement to an increased rating for the residuals of a shell fragment wound of the left thigh.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In December 2010, the VA received the Veteran's claims.  Following the receipt of those claims, the VA informed him of the criteria for service connection and for an increased rating.  In particular, VA informed the Veteran that in order to establish an increased rating for his service-connected disability, the evidence had to show that such disability had worsened and the manner in which such worsening had affected his employment and daily life.  38 U.S.C.A. § 5103(a).  The VA also set forth the criteria, generally, for rating service-connected disabilities and for assigning effective dates, should service connection be granted.  In addition, the VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  

Following the notice to the Veteran, the VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claims.  The VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his treatment from January 2010 to May 2011; and the transcript of his August 2013 video conference with the undersigned Veterans Law Judge.  

The video conference transcript shows that the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, she reiterated the criteria to establish service connection and to establish an increased rating.  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In December 1970, October 1971, July 2011, and November and December 2012.  The VA examination reports show that, generally, the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  38 C.F.R. § 4.2 (2013); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Service Connection for a Psychiatric Disorder

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the criteria set forth in the Diagnostic and Statistical Manual of the American Psychiatric Association, 4th edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor actually occurred.  

Although a claimant may identify a particular mental condition on the claims form accompanying his application for VA benefits, the scope of the claim cannot be limited only to the condition stated.  Rather, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that VA obtains in support of the claim."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In addition to the foregoing, the applicable law and regulations do permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran contends that he has PTSD as a result of his stressful experiences in the service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran is competent to give testimony about what he experienced during and since the conclusion of his service.  For example, he is competent to report that he was having stressful memories of his experiences in Vietnam.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  In certain instances, lay evidence can be competent and sufficient to establish a diagnosis of a condition.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Federal Circuit Court discussing 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.307(b), and its prior holdings in Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)).  Such cases may occur under the following circumstances: (1) when a layperson is competent to identify the medical condition, (2) when a layperson is reporting a contemporaneous medical diagnosis, or (3) when a lay person describes symptoms which are subsequently diagnosed by a medical professional.  See Jandreau, supra. 

The Veteran's Combat Infantryman Badge and Purple Heart Medal clearly attest to the occurrence of an inservice stressor.  However, the medical evidence reflecting the Veteran's treatment in and after service is negative for a diagnosis of a chronic, identifiable psychiatric disorder.  During a November 2010 VA Medication Check-in, the Veteran's four answers on a PTSD screening test suggested the presence of PTSD.  Therefore, in June 2011, the Veteran underwent a VA psychiatric examination.  He denied any treatment or medication for a psychiatric disorder of any kind.  The VA examiner was aware of the Veteran's stressful experiences in service.  However, the examiner was unable to elicit any more than transient, infrequent episodes of a depressed mood and anxiety.  He noted, specifically, that the Veteran did not exhibit avoidance symptoms associated with a diagnosis of PTSD.  In sum, the VA examiner was unable to find any evidence of a chronic identifiable psychiatric disorder.  

Absent the requisite findings of a current psychiatric diagnosis, the Veteran does not meet the criteria for service connection.  Therefore, the Board is constrained to conclude that service connection is not warranted.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the competent evidence of record is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).   

While the current evidence of record is against the claim, THE VETERAN AND HIS REPRESENTATIVE ARE ADVISED that if, in the future, the Veteran receives a diagnosis of a chronic, identifiable psychiatric disorder, including PTSD, he is free to reopen his claim for service connection.  

The Claim for an Increased Rating for the Left Thigh 

The Veteran also seeks entitlement to and increased ratings for his service-connected residuals of shell fragment wounds to the left thigh.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule For Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Generally, the relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, December 2009) until VA makes a final decision on the claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2012).  

The Veteran's service-connected residuals of a shell fragment wound of the left thigh are rated in accordance with 38 C.F.R. § 4.73, Diagnostic Code 5314.  That Diagnostic Code is applicable to impairment of Muscle Group XIV which consists of the anterior thigh group, i.e., (1) the sartorius; (2) the rectus femoris; (3) the vastus extemus; (4) the vastus intermedius; (5) the vastus intemus; (6) and the tensor vaginae femoris.  Those muscles variously control the following functions:  extension of the knee; simultaneous flexion of the hip and flexion of knee; tension of the fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII (pelvic girdle group 2) in postural support of the body; and acting with the hamstrings in synchronizing the hip and knee.  A 30 percent rating is warranted for moderately severe muscle impairment, while a 40 percent rating is warranted for severe muscle impairment.  

In evaluating muscle injuries from gunshot wounds or other trauma consideration is given to the history and complaints associated with the particular injury, as well as the current objective findings.  38 C.F.R. § 4.56.  Such factors, however, are only guidelines which are to be considered with all evidence in the individual case.  Robertson v. Brown, 5 Vet. App. 70 (1993).  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

The provisions of 38 C.F.R. § 4.56 also provide guidance in classifying muscle injuries as slight, moderate, moderately severe, or severe.  The various levels are determined by evaluating the type of injury; the history and complaint associated with the injury; and the objective findings.

Moderately-severe disability of the muscles is caused by a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with resultant debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints are demonstrated by service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound; a record of consistent complaint of cardinal signs and symptoms of muscle disability; and, if present, evidence of inability to keep up with work requirements.  Objective findings include entrance and, if present, exit scars indicating the track of the missile through one or more muscle groups and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe muscle disability results from a through and through or deep penetrating wound due to a high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding, and scarring.  In such cases, the history of the injury is substantiated by service department records or other evidence showing hospitalization for a prolonged period for treatment of wound and a record of consistent complaints of the cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to the muscle groups in the missile track.  Palpation shows loss of deep fascia or muscle substance or soft flabby muscles in the wound area.  The muscles may swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements, compared with the corresponding muscles of the uninjured side, indicate severe impairment of function. 38 C.F.R. § 4.56(d)(4).

Other signs of severe muscle disability, if present, are x- ray evidence of minute, multiple, scattered foreign bodies, adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum, or vertebrae, with epithelial sealing over the bone rather than true skin covering an area where bone is normally protected by muscle. Severe muscle disability may also be shown by diminished muscle excitability to pulsed electrical current in electrodiagnostic tests, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, or induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

As noted above, the Veteran's shell fragment wound of the left thigh affects, in part, the simultaneous flexion of the left knee and thigh.  Limitation of flexion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Code 5260.  However, a 30 percent rating is the highest schedular rating available for limitation of knee flexion.  

Limitation of flexion of the thigh is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5252.  A 30 percent rating is warranted when flexion of the thigh is limited to 20 degrees.  A 40 percent rating is warranted, when flexion is limited to 10 degrees.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40;  Johnston v. Brown, 10 Vet. App. 80, 85   (1997). 

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  , the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

During his August 2013 video conference, the Veteran testified that due to the residuals of his service-connected residuals of a left thigh wound, he was unable to stand for prolonged periods of time.  He stated that it felt as if his left lower extremity was about to collapse.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's June 1970 Medical Board Report shows that at the end of December 1969,  the Veteran sustained multiple shell fragment wounds of both legs as the result of an enemy explosive device.  His wounds were debrided and closed, and he was air evacuated to a U. S. Naval hospital.  There was no subsequent evidence of infection.

An April 1970 examination revealed multiple scars along the left anterior and lateral thigh.  There was no functional weakness or neurologic deficits.  

During a December 1970 VA examination, the Veteran demonstrated multiple 1 to 2 cm scars on his left thigh.  

During an October 1971 VA examination, the Veteran was found to have healed scars on his thighs and full function of his lower extremities.  His sensation was intact, and his deep tendon reflexes were 2+ and equal at the knees and 1+ and equal at the ankles.

More recent evidence, such as the reports of VA examinations, performed in July 2011 and December 2012, note the history of his shell fragment wound of the left thigh.  Although the claims file was not reviewed during the December 2012 examination, the Veteran's complaints and the clinical findings were, generally, consistent with those in July 2011.  A history of injury to left thigh was noted, and the Veteran reported numbness, fatigue, and shooting pain in the lower extremities.  Those sensations were precipitated by walking and reportedly lasted less than one minute.  However, the Veteran did not require the use of an assistive device, such as a cane or crutches.  The Veteran's muscle strength was at least 4/5 on the left and 5/5 on the right, and there was no evidence of tissue loss or atrophy of disuse.  That is, he had active movement of the left knee against some resistance, while the right knee demonstrated normal strength.   The Veteran's range of left knee motion was 0 to at least 117 degrees with pain at 117 degrees, while the range of left thigh motion was from 0 to 26 degrees with pain at 26 degrees.  Repetitive motion produced no additional limitation of motion, and there was no evidence of reduced speed, coordination, or endurance.  There were multiple scars, measuring 1 to 2 cm over the left thigh.  They were superficial and nontender with no skin breakdown, and they were not productive of any limitation of motion of any affected part.  

Given the history and current manifestations, the Veteran's residuals of a shell fragment wounds of the left thigh do not meet or more nearly approximate the criteria for a finding of severe disability.  Although the Veteran underwent debridement of his left thigh wounds and a prolonged period of hospitalization in service, the evidence does not show that the original injury involved a through and through or deep penetrating wound of the left thigh.  It is similarly negative for an associated fracture, prolonged infection, sloughing of soft parts, or intermuscular binding.  

In addition, the Veteran has not had a record of consistent complaints of the cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, or an inability to keep up with his ordinary activities, including his work requirements, due to his left thigh wound.  There are no objective findings of ragged, depressed, and adherent scars indicating wide damage to the muscle groups in the missile track.  Moreover, there is no loss of deep fascia or muscle substance or soft flabby muscles in the wound area.  The muscles do not swell and harden abnormally in contraction.  Tests of left thigh strength, endurance, or coordinated movements, compared with the corresponding muscles of the uninjured side, do not indicate severe impairment of function. 38 C.F.R. § 4.56(d)(4).

In sum, the Veteran meets or more nearly approximates the criteria for moderately severe disability due to his residuals of a shell fragment wound of the left thigh.  Those criteria are contemplated by his current 30 percent rating.  Accordingly, an increased rating is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected residuals of a shell fragment wound of the left thigh.  38 C.F.R. § 3.321(b)(1) (201e).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114  (2008).  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun, 22 Vet. App. at 115.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected left thigh disability is manifested by signs and symptoms such as pain and weakness which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are adequately contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the thigh provide disability ratings on the basis of limitation of motion and weakness.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 38 C.F.R. § 4.73, Diagnostic Code 5314.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.   As the first element is not met, no further action is warranted under 38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to service connection for a psychiatric disorder, claimed as PTSD, is denied.  

Entitlement to a rating in excess of 30 percent for the residuals of a shell fragment wound of the left thigh is denied.  


REMAND

During the Veteran's August 2013 video conference, he testified that he experienced numbness from his left shoulder down to the fingers of his left hand and that he had difficulty grasping with his left hand.   A new examination is warranted given the evidence suggestive of worsening. 

The issues of entitlement to increased ratings for the Veteran's residuals of shell fragment wounds of the left shoulder, left forearm and hand are REMANDED to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1. The Veteran should be contacted and asked to identify any outstanding treatment or evaluation records regarding his shell fragment residuals of the left shoulder, forearm, and arm.  Appropriate steps must be taken to obtain and associate any identified records with the claims file.

2. The AOJ must request that the Veteran be scheduled for appropriate VA examinations (orthopedic and neurological) to determine the extent of his residuals of shell fragment wounds of the left shoulder, forearm and hand to include left median and ulnar nerve palsy.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner(s) for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. The examiner must also report the degree of paralysis, if any, attributable to the median nerve palsy and to the ulnar nerve palsy, e.g., mild, moderate, or severe incomplete paralysis or complete paralysis.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim. The consequences for the failure to report for a VA examination without good cause may include denial of the claim. In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims file.  If that notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.

3. When the action requested in part 1 and 2 have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issues of entitlement to a rating in excess of 30 percent for the residuals of a shell fragment wound of the left shoulder and upper arm, Muscle Groups II, V, and VI with ulnar and median nerve palsy and entitlement to a rating in excess of 30 percent for the residuals of a shell fragment wound of the left forearm and hand, Muscle Groups VII and IX.  In so doing, the AOJ must consider the possibility of separate ratings for left ulnar and median nerve palsy. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


